UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6220


JAMAAD D. THOMAS,

                    Petitioner - Appellant,

             v.

WARDEN OF BROAD RIVER CORRECTIONAL INSTITUTION,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Henry M. Herlong, Jr., Senior District Judge. (5:20-cv-03834-HMH-KDW)


Submitted: May 25, 2021                                           Decided: May 28, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jamaad D. Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamaad D. Thomas seeks to appeal the district court’s order dismissing without

prejudice his 28 U.S.C. § 2254 petition for failure to prosecute. On January 5, 2021, the

district court granted Thomas’ motion for reconsideration, vacated the dismissal order, and

reopened the case. See Thomas v. Warden, No. 5:20-cv-03834-HMH-KDW (D.S.C. Jan.

5, 2021). Accordingly, Thomas’ appeal of that order is now moot. See Williams v. Ozmint,

716 F.3d 801, 809 (4th Cir. 2013) (explaining that “[a] case becomes moot when the issues

presented are no longer live or the parties lack a legally cognizable interest in the outcome”

(internal quotation marks omitted)); see also Fort Knox Music Inc. v. Baptiste, 257 F.3d

108, 110 (2d Cir. 2001) (noting that because “[a] vacated judgment has no effect,” an

appeal from a vacated judgment is moot).

       Accordingly, we dismiss the appeal as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2